Citation Nr: 0305485	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-00 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to February 28, 1997 
for the grant of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania granted 
service connection for PTSD as of November 7, 1994.  In an 
August 2000 rating decision, the RO determined that the grant 
of the 1994 effective date was clearly and unmistakably 
erroneous and that the effective date should be February 28, 
1997, the date of the veteran's reopened claim.  The veteran 
has not separately appealed the clear and unmistakable error 
determination, and the Board will therefore adjudicate the 
earlier effective date claim with the 1997 effective date at 
issue.

The Board notes that the veteran initiated an appeal as to 
the initial 50 percent evaluation for PTSD assigned in the 
July 1997 rating decision and was issued a Statement of the 
Case addressing this issue in October 1998.  However, even 
though this issue was again addressed in a December 2000 
Supplemental Statement of the Case, the veteran never 
submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) 
or any similar statement indicating an intent to perfect his 
appeal as to this issue.  The veteran also presented no 
argument regarding the assigned evaluation during his October 
2002 VA Travel Board hearing.  As such, the Board finds that 
the increased evaluation issue is not presently before it on 
appeal.  The Board further notes that, in a December 2000 
rating decision, the evaluation for PTSD was increased to 70 
percent as of February 28, 1997.

Additionally, the veteran initiated an appeal as to the 
denial of entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) and was issued a Statement of the Case 
addressing this issue in October 1998.  However, this benefit 
was subsequently granted in a December 2000 rating decision.

In June 2002, the Board remanded this case to the RO for the 
scheduling of a VA Travel Board hearing.  This hearing has 
since been conducted, and the case is again before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's initial applications for service connection 
for PTSD were denied in rating decisions issued in December 
1985 and July 1995; the veteran was duly notified of both 
decisions, but did not initiate an appeal of either decision.

3.  The veteran's reopened claim for service connection for 
PTSD was received by the RO on February 28, 1997.


CONCLUSIONS OF LAW

1.  The December 1985 and July 1995 rating decisions, in 
which the RO denied entitlement to service connection for 
PTSD, are final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The criteria for an effective date prior to February 28, 
1997 for the grant of entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran, including Social Security 
Administration records.  The veteran has also been afforded 
multiple VA examinations.  Particularly as this claim 
concerns the effective date for the grant of service 
connection and not either the etiology or the extent of a 
current disability, the Board finds no basis for further 
evidentiary development.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the November 
1997 Statement of the Case.  See 38 U.S.C.A. § 5103 (West 
2002).  In this issuance, the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.400(q) (2002), which contain 
a description of the circumstances in which an earlier 
effective date might be warranted in the case of a reopened 
claim.   The RO also cited to the provisions of 38 C.F.R. 
§ 3.159 (2001), indicating that the VA would obtain all 
identifiable medical records (providing that the veteran 
provided signed releases, as necessary) and that, if such 
efforts proved unsuccessful, the VA would inform the veteran 
that it was his ultimate responsibility to furnish such 
evidence.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  However, given the 
extent of the development and notification accomplished by 
the RO, the Board finds that full compliance with the 
provisions of these newly enacted laws has already been 
achieved in this case.  There is no indication that notifying 
the veteran of the newly enacted provisions of the VCAA will 
result in anything other than further delay.  As such, the 
Board is satisfied that no prejudice to the veteran will 
result from an adjudication of his claim in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2002).  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i) (2002).  In cases where the evidence 
is received after the final disallowance, the effective date 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2002). 

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a) (2002).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2002).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2002); see Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2002).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to an examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b) (2002).

The Board notes that it was clearly and unmistakably 
erroneous for the RO to grant the November 7, 1994, effective 
date for the award of service connection for PTSD, as a July 
1995 rating decision had denied the veteran's claim for 
service connection for PTSD, and the veteran did not appeal 
it.  Granting an effective date of November 7, 1994 was in 
violation of the statute and regulation pertaining to 
effective dates.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The RO corrected their error in the August 2000 rating 
decision by assigning the effective date of February 28, 
1997.  However, it must be noted that the change in the 
effective date did not create an overpayment for the veteran.  
The record reflects that the RO paid the veteran as of the 
November 1994 effective date.  Regardless, the assignment of 
the effective date of November 7, 1994 was in error, and the 
RO has corrected the error.  

Initially, the Board observes that, during his October 2002 
VA Travel Board hearing, the veteran argued for an earlier 
effective date for the grant of service connection for PTSD 
and cited August 1985 as the date that his claim for this 
benefit was initially opened.

Accordingly, the Board has reviewed the entire claims file in 
light of the veteran's contentions.  In January 1985, the 
veteran submitted his initial claim for service connection 
for PTSD.  The RO denied this claim in a December 1985 rating 
decision and notified the veteran of this denial in January 
1986.  The veteran did not respond to this decision in any 
way within the following year.  

The RO subsequently received a claim for service connection 
for PTSD in November 1994.  In a July 1995 rating decision, 
the RO denied this claim, and the veteran was notified of 
this denial in August 1995.  The veteran did not appeal this 
decision in any way within the following year.  His 
subsequent claim regarding PTSD was received by the RO on 
February 28, 1997.  

In reviewing the cited procedural history, the Board observes 
that the veteran did not submit a Notice of Disagreement with 
the December 1985 and July 1995 rating decisions within one 
year of notification of those decisions, and, under 
38 U.S.C.A. § 7105(c) (West 2002), those decisions are final.  
See also 38 C.F.R. § 20.1103.

As such, the provisions of 38 C.F.R. § 3.400(q) (2002) are 
applicable.  Under 38 C.F.R. § 3.400(q)(1)(ii) (2002), when 
new evidence is received after a final disallowance, and is 
reopened and allowed, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See also 38 U.S.C.A. § 5110(a).  Here, 
the date of the reopened claim is February 28, 1997, and, as 
such, this is the proper effective date for the grant of 
service connection for PTSD.  An effective date earlier than 
that is legally precluded.  

The Board notes that there are no VA treatment records 
between the July 1995 rating decision and the veteran's 
February 1997 claim that could be construed as an informal 
claim to reopen the claim for service connection for PTSD.  
See 38 C.F.R. § 3.157(b).

Overall, the criteria for an effective date prior to February 
28, 1997 for the grant of entitlement to service connection 
for PTSD have not been met, and the claim must be denied.  
The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Having 
considered all possible bases for an earlier effective date, 
the Board concludes that the claim must be denied.  




ORDER

The claim of entitlement to an effective date prior to 
February 28, 1997 for the grant of entitlement to service 
connection for PTSD is denied.



_________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

